DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018 has been considered.
Drawings
The drawings submitted on 12/17/2018 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the phrase “wherein adjacent substituents may optionally be linked together to form a ring where the substituents are adjacent” in the last lines is confusing. Claims 2-5 and 7-12 depend on claim 1 but fail to remove the ambiguity and they are therefore 1 1 recited in claim 3 lacks a proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0209878 A1 to Jung et al.
Regarding claim 1, Jung discloses an amine-based compound and an OLED comprising the same wherein the amine-based compound is typified by the following (see compound #3 on page 11):

    PNG
    media_image1.png
    486
    442
    media_image1.png
    Greyscale
.
This compound is a species of the claimed compound: m = 3, 3 adjacent R1’s are linked 1 = Ar3 = Ar4 = phenyl, L1 = phenylene, n = o = 0, and Ar2 = biphenyl. Claims 1-3 are therefore anticipated. The features of claims 7-9 can be found on pages 28 and 29. Those of claim 10 can be found in paragraphs [0152], [0157] and [0173]. 

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/153283 A1 to Kang et al. (See also attached English-language translation).
Kang discloses an organic compound, an ink composition comprising the same, and an OLED comprising the compound (title), wherein the compound has a general structural representation of 

    PNG
    media_image2.png
    374
    425
    media_image2.png
    Greyscale
,
which is typified by the following

    PNG
    media_image3.png
    162
    224
    media_image3.png
    Greyscale

(see compound B-234 on page 31). This compound is a species of the claimed compound: m = 2, R1 = phenyl, Ar1,3,4 = phenyl, n = o = 0, Ar2 = biphenyl, and L1 = phenylene. Claims 1-3 are therefore anticipated. The features of claims 7-10 can be .

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/175533 A2 to Park et al. (See also attached English-language translation).
	Park discloses an organic compound and an OLED comprising the same (p. 1), the compound is typified by the following:

    PNG
    media_image4.png
    311
    234
    media_image4.png
    Greyscale

This is a species of the claimed compound: m = n = 0, o = 1, R3 = dibenzofuran, Ar1-3 = phenyl, L1 = phenylene, Ar4 = biphenyl. Claims 1-3 are therefore anticipated. The features of claims 7-10 can be found in the examples and the last 2 pages of the translation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. Kang et al. and Park et al.
	Jung, Kang and Park, discussed above, fail to disclose a device comprising the OLED and a control unit. However, as all the references are directed to an OLED for display devices (Jung: [0138], [0447]; Kang: page 58; Park: page 7) and since all display devices are equipped with a control unit, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have assumed that the display devices mentioned by Jung, Kang and Park contain not only the organic light-emitting diodes but also a control unit, e.g., for switching on and off.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is not an obvious reason for one of ordinary skill in the art to manipulate the compounds disclosed by Jung, Kang and Park to arrive at the claimed compound.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.